ORDER DENYING MOTION
The above-entitled action having come on regularly to be heard this day before the court sitting En Banc upon appellants' motion for an order striking certain specified portions of the opinion heretofore filed herein, for an order reinstating the temporary injunction pendente lite referred to in the opinion, for an order withholding the remittitur in the above-entitled cause until further order of the court, and for an order granting to appellants leave to file herein a petition for rehearing; and the parties having appeared by their respective counsel and having filed their briefs, and the matter having been regularly argued and submitted to the court; and the court being fully advised:
IT IS ORDERED that appellants' motion be and the same is hereby denied.
Dated at Olympia this 16th day of April, 1945.
By the Court:
                                              WALTER B. BEALS,  Chief Justice.
STEINERT and SIMPSON, JJ., dissent.